 

Case 1:15-cr-00867-RMB Document 679 Filed 10/09/20 Page 1 of 3
Criminal Notice of Appeal - Form A

ECEIVE

NOTICE OF APPEAL uel 09 2020

 

 
  
  

United States District Court

S.D.N-Y. - APPEALS

 

Southern District of New York

Caption:
United States

 

Docket No; 86 15 Cr. 867 (RMB)

Hon. Richard M. Berman
(District Court Judge)

Turkiye Halk Bankasi A.S.

 

 

 

Notice is hereby given that Defendant Turkiye Halk Bankasi A.S. appeals to the United States Court of

Appeals for the Second Circuit from the judgment __), other; ¥ one rdeRysig Gismisaal Gi Sovereign Himiinly BrciNiie

speci
October 1, 2020 (specify)
(date)

entered in this action on ,see attachment.

This appeal concerns: Conviction only | Sentence only Conviction & Sentence | Other [ v¥

 

 

Defendant found guilty by plea | | trial | | N/A ¥ :

Offense occurred after November 1, 1987? Yes | ¥v No | NA [

Date of sentence: N/A iv ]

Bail/Jail Disposition: Committed | Not committed | NA [ ¥

Appellant is represented by counsel? Yes ¥ ] No | If yes, provide the following information:
Defendarit’s Counsel: Robert M. Cary, Williams & Connolly LLP

Counsel's Address: 725 Twelfth Street, N.W., Washington, D.C. 20005

 

650 Fifth Ave., Suite 1500, New York, New York 10019

 

Counsel's Phone: (202) 434-5000

 

Assistant U.S. Attorney: Michael D. Lockard

 

AUSA’s Address: One Saint Andrew's Plaza
New York, New York 10007
(212) 637-2193

 

 

AUSA’s Phone:

 

Signature

Rehorl cy cof a
Case 1:15-cr-00867-RMB Document 679 Filed 10/09/20 Page 2 of 3

 
Case 1:15-cr-00867-RMB Document 679 Filed 10/09/20 Page 3 of 3

ATTACHMENT TO TURKIYE HALK BANKASI A.S.’S NOTICE OF APPEAL
Tiirkiye Halk Bankasi A.$.’s notice of appeal dated October 9, 2020, covers the Order of
this Court, entered in this case on October 1, 2020 (ECF No. 674), to the extent that the Order
denied Defendant’s motion to dismiss on grounds of foreign sovereign immunity and asserted
subject matter jurisdiction, and from all interlocutory orders inextricably intertwined with or
necessary to ensure meaningful review of the immediately appealable issue. This appeal arises
from the same district court action that is the subject of the pending mandamus petition docketed

in the Second Circuit as Case No. 20-3008.

 

 
